Citation Nr: 0732835	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-18 858	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disabilities.  

2.  Entitlement to service connection for bilateral knee 
disabilities.  

3.  Entitlement to service connection for bilateral ankle 
disabilities.  

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of T12, from the initial grant of 
service connection.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of S1 nerve root compression, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1981 to September 
2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision by 
the RO which, in part, denied service connection bilateral 
knee, bilateral ankle, and bilateral shoulder disabilities, 
and granted service connection for degenerative joint disease 
of T12, and residuals of S1 nerve root compression, each 
rated 10 percent disabling, effective the day following the 
veteran's discharge from service.  The Board remanded the 
appeal for additional development in December 2005.  In 
February 2007, the Board issued a merits decision concerning 
each of the disabilities at issue on appeal.  

In light of the decision below to vacate the February 28, 
2007 Board decision, the appeal of the issues of service 
connection for bilateral knee, bilateral ankle, and bilateral 
shoulder disabilities, and initial evaluations in excess of 
10 percent for degenerative joint disease of T12, and 
residuals of S1 nerve root compression, will be the subject 
of a separate Board decision.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).  

During the pendency of the appeal, the veteran was scheduled 
for a videoconference hearing at the RO in February 2004.  On 
February 2, 2004, more than two weeks prior to the hearing 
date, the veteran contacted VA by letter and requested to 
have his hearing rescheduled to an RO closer to his home 
because he was not physically able to travel the long 
distance to the Sioux Falls RO.  For reasons which are not 
readily apparent in the record, the veteran's request was not 
associated with the claims file in a timely manner, nor was 
his hearing ever rescheduled.  In a letter received at the RO 
in June 2004, the veteran reported that he had contacted the 
RO several weeks after his rescheduling request, and was told 
that he could not have a hearing and that his appeal had been 
forwarded to the Board.  He complained that his hearing 
should have been rescheduled, and that he felt he had been 
denied due process.  In February 2007, the Board issued a 
merits decision denying the veteran's claims.  In May 2007, 
his representative petitioned the Board to vacate the 
February 2007 Board on the grounds that the veteran had been 
denied due process under the provisions of 38 C.F.R. 
§ 20.904.  

Under 38 C.F.R. § 20.904(a), an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or his or her representative, or on the Board's own 
motion when, as in this case, there is prejudicial failure to 
afford the veteran a personal hearing.  Id.  In the instant 
case, the veteran's request to reschedule his hearing was 
received within 60 days of notification of the time and place 
of his hearing, and more than two weeks prior to the actual 
hearing date.  38 C.F.R. § 20.702(c).  Thus, his request was 
timely received and should have been honored.  

In light of the discussion above, the February 28, 2007 Board 
decision addressing the issues of service connection 
bilateral knee, bilateral ankle, and bilateral shoulder 
disabilities, and initial evaluations in excess of 10 percent 
for degenerative joint disease of T12, and residuals of S1 
nerve root compression, is vacated.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


